Title: From Thomas Jefferson to Little Turtle, 21 December 1808
From: Jefferson, Thomas
To: Little Turtle


                  
                     
                     My Son, Little Turtle,  Chief of the Miamis
                     
                     
                        21 Dec 1808
                     
                  
                  It is always with pleasure that I receive you here & take you by the hand; and that to the assurances of friendship to your Nation I can add those of my personal respect and esteem for you. Our confidence in your friendship has been the stronger as your enlarged understanding could not fail to see the advantages resulting to your nation as well as to us from a mutual good understanding. we ask nothing from them but their peace and good will, and it is a sincere solicitude for their welfare which has induced us from time to time to warn them of the decay of their Nation by continuing to rely on the Chase for food after the Deer and Buffalo are become too scanty to subsist them, and to press them before they are reduced too low, to begin the culture of the earth and the raising of domestic Animals. a little of their land in Corn & cattle will feed them much better than the whole of it in deer and buffalo, in their present scarce state, & they will be scarcer every year. I have therefore always believed it an act of friendship to our red brethren, whenever they wished to sell a portion of their lands, to be ready to buy whether we wanted them or not, because the price enables them to improve the lands they retain and turning their industry from hunting to agriculture the same exertions will support them more plentifully.
                  You inform me, My Son, that your Nation claims all the land on the Wabash and the Miami of the Lake and their waters: and that a small portion of that which was sold to us by the Ottaways, Wiandots, and other tribes of Michigan belonged to you. My Son it is difficult for us to know the exact boundaries which divide the lands of the Several Indian tribes, and indeed it appears often that they do not know themselves, or cannot agree about them. I have long thought it disirable that they should settle their boundaries with one another, and let them be written on paper and preserved by them and by us, to prevent disputes among themselves. the tribes who made that sale certainly claim the lands on both sides of the Miami, some distance up from the mouth, as they have since granted us two roads from the rapids of the Miami, the one eastwardly to the line of the treaty of Fort Industry, and the other southwestwardly to the line of the Treaty of Greenville. I observe moreover that in the late conveyance of lands on the White River branch of the Wabash, to the Delawares, the Poutewatamies join you in the conveyance, which is an acknolegement that all the lands on the waters of the Wabash do not belong to the Miamis alone. If however the Ottaways and others who sold to us had no right themselves they could convey none to us, and we acknolege we cannot acquire lands by buying them of those who have no title themselves. this question cannot be determined here, where we have no means of enquiring from those who have knolege of the facts. we will instruct Governor Hull to collect the evidence from both parties, and from others and to report it to us. and if it shall appear that the lands belonged to you and not to those who sold them be assured we will do you full justice. We ask your friendship and confidence no longer than we shall merit it by our justice. on this subject therefore My Son, your mind may be tranquil. You will have an opportunity of producing before Governor Hull all the evidences of your right, and they shall be fairly weighed against the Opposite Claims.
                  My Son, I salute your Nation with Constant friendship, and assure you of my particular esteem—.
               